DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on May 1, 2020. 
Claims 14 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. JP2019-106910, filed on June 7, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 1, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

a model creation unit, a graphic creation unit, a display unit, a synthesis unit in claim 1-2, 5-6, 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function of “creating a three-dimensional model of the robot and load,” “creating a three-dimensional graphic,” “displaying the three-dimensional models of the robot, load, and three-dimensional graphic,” and “synthesizing the three-dimensional graphic with the three-dimensional model of the robot and load”, and equivalents thereof. As disclosed in the specification, the units are software programs realized by the processor of the controller. See at least, “For example, the storage unit 11 includes a storage device incorporated in the controller body 22, and the model creation unit 12, the graphic creation unit 13, and the synthesis unit 14 are realized by a processor incorporated in the controller body 22.” [0031]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamoi (US20170165841) in view of Marten (US20210268656).
Regarding Claim 1 (and similarly Claims 5 and 9), Kamoi discloses:
An off-line programming apparatus that creates a motion program of a robot off line, comprising: (“An object of the present invention is to provide a robot system that, even in the absence of an end effector or robot peripheral equipment, can perform a robot teaching task by assuming that they are present.” [0009]) a model creation unit that creates a three-dimensional model of the robot and a three-dimensional model of a load connected to a front end of a robot arm of the robot; (“a virtual object image generating unit which, based on relative position and angle between the robot and the camera, generates the virtual image of the end effector or the robot peripheral equipment to be displayed in superimposed fashion on the real image of the robot taken by the camera.” [0011])
A robot controller that controls a robot, comprising: a teach pendant that is operated by a user to teach motion to the robot; (“a teach operation panel 1 which is connected to the robot control apparatus 12 and used to perform operation to teach the robot 11.” [0022])
An augmented reality system that provides augmented reality including a real robot to a user, comprising: (“According to a first aspect of the present invention, there is provided a robot system comprising: a control apparatus for controlling a robot; and a video display apparatus connected to the control apparatus, wherein the video display apparatus comprises: a display unit which displays an image of a real space containing the robot, in real time as the image is taken by a camera; and an augmented reality image processing unit which causes a virtual image of an end effector or robot peripheral equipment of the robot to be displayed on the display unit in superimposed fashion on a real image of the robot taken by the camera.” [0010])
a storage unit (“The computer 20 incorporated in the augmented reality-capable display 13 comprises, as shown in FIG. 1, a camera position/orientation estimating unit 21, a virtual object data holding unit 22, a virtual object image generating unit 23, and an augmented reality image processing unit 24. However, the virtual object data holding unit 
Although Kamoi discloses a holding unit for holding virtual object data, this holding unit is a part of a computer which would be realized as system memory. Memory which could be easily modified to store any values desired.
a graphic creation unit that creates a three-dimensional graphic representing the dynamic parameter based on the dynamic parameter stored in the storage unit; and (“image of the virtual object generated by the virtual object image generating unit 23 onto the real image of the robot 11 for display on the display unit 19.” [0041])
Kamoi does not disclose the virtual object based on the dynamic parameter, however, see Marten reference below (Marten, FIG. 3).
Kamoi does not explicitly disclose displaying three-dimensional models representing the load and graphic wherein the dynamic parameter includes inertia around three axes orthogonal to one another at a centroid of the load with dimensions in three directions, and setting a ratio of the dimensions of the graphic to a ratio of the inertia around the three axes. However, Marten explicitly discloses:
that stores a dynamic parameter of a load connected to a front end of a robot arm of the real robot; (“the inputting of a parameter, such as mass m of member 2” [0029])
Although the specific example given in the specification is for member 2, the inputting of a parameter and all other teachings of Marten can be applied to all members of the robot, including the end effector including load, as disclosed in [0011] (“a robot, which has members, e.g., arms, rotatable relative to each other and a tool and/or a load”).  “In this context, it is considered advantageous that the inertial quantities, that is, for example, mass and inertia tensor, may be determined as a function of the shape and mass of the partial members.  These 
a display unit that displays the three-dimensional models of the robot and the load, and the three-dimensional graphic, wherein the dynamic parameter includes inertia around three axes that are orthogonal to one another at a centroid of the load, the three-dimensional graphic is a solid defined by dimensions in three directions orthogonal to one another, and (“a value of an inertial characteristic…both the magnitude and the direction of each of the principal axes of inertia of the selected member is displayed graphically”.  [0011])
Although Marten is silent with respect to “centroid”; as currently recited, the centroid is an innate physical property of a general mass, and not any positively recited element of the invention.  As such, by disclosing inertia around three axes that are orthogonal to one another, Marten inherently discloses said axes orthogonal to one another at a centroid of the load.  
the graphic creation unit sets a ratio of the dimensions in the three directions of the three-dimensional graphic to a ratio corresponding to a ratio of the inertia around the three axes. (“the value of the respective mass [i.e. inertia] may be indicated, using a graphic display of a sphere, e.g., the radius of the sphere, corresponding to the value of the mass.  In this instance, it is considered advantageous that the mass is represented graphically in a simple manner.” [0014] and also “the mass of each partial member is represented by the size of a sphere”, “specific partial member does not have to have the shape of a right parallelepiped and does not have to have a uniform mass distribution” [0033])
Kamoi to include the teachings of Marten in order to improve Kamoi by representing the mass graphically in a simple manner, as taught by Marten [0014].
	Regarding Claim 2 (and similarly Claims 6 and 10), Kamoi discloses:
further comprising a synthesis unit, (“the virtual object image generating unit 23 generates the image of the virtual object that matches the real image of the robot 11…”) [0038]
the synthesis unit synthesizes the three-dimensional graphic with the three-dimensional models of the robot and the load so that a center position of the three-dimensional graphic coincides with the centroid position of the three- dimensional model of the load. (“Based on the virtual object data and the data representing the relative position and angle between the robot 11 and the camera 18, the virtual object image generating unit 23 generates the image of the virtual object that matches the real image of the robot 11 taken by the camera 18. Here, when the relative position and angle between the robot 11 and the camera 18 changes, the image of the virtual image is changed accordingly to match the real image of the robot 11.” [0038] see also [0041].)
Kamoi discloses modifying the superimposed virtual object to correctly match the real image of the robot as the robot moves. This is akin to how the synthesis unit is aligning the graphic with the model of the robot/load so that the graphic coincides with the robot as it moves.
Kamoi does not disclose wherein the dynamic parameter includes a centroid position of the load. However, Marten discloses:
wherein the dynamic parameter includes a centroid position of the load, and (“In this instance, these parameters include the masses of partial members 21, 22 and the three spatial components of the vector, which represents the offset and/or spatial angular respect to the reference coordinate system or the center of mass of member 2.” [0030])
Marten describes referencing the center of mass of the members, however, as previously disclosed, Marten is also capable of displaying the load graphically. In order to display the load similarly to the members the position of the center of mass of the load would need to be known. Since Marten is capable of displaying the load in a similar fashion as the members, Marten can also reference the center of mass of the load, i.e., centroid. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Kamoi to include the teachings of Marten in order to improve Kamoi by representing the load’s mass graphically in a simple manner, as taught by Marten [0014].
	Regarding Claim 3 (and similarly Claims 7 and 11), Kamoi does not disclose the dynamic parameter including the mass of the load and using the graphic creation unit to set the three dimensions of the three-dimensional graphic based on the mass of the load. However, Marten discloses:
wherein the dynamic parameter includes mass of the load, and (“a robot, which has members, e.g., arms, rotatable relative to each other and a tool and/or a load, is displayed graphically; one of the members is selectable from an indicated set of members, and a value of an inertial characteristic, e.g., a value of the mass…” [0011])
the graphic creation unit sets the dimensions in the three directions of the three-dimensional graphic based on the mass of the load. (“In addition, to represent the inertia tensor of specific partial member 21, 22 graphically, the principal axes of inertia of partial members 21, 22 are also illustrated, e.g., in each instance, in direction and magnitude, using arrows. The length of the specific arrow represents the magnitude of the respective, principal moment of inertia. For example, the inertial characteristics are also represented by a common geometric figure, such as a right parallelepiped having a uniform mass 
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Kamoi to include the teachings of Marten in order to improve Kamoi by representing the load’s mass graphically in a simple manner, as taught by Marten [0014].
	Regarding Claim 4 (and similarly Claims 8 and 14), Kamoi does not disclose displaying the three-dimensional graphic as an ellipsoid, a rectangular parallelepiped, or an elliptical column. However, Marten discloses:
wherein the three-dimensional graphic is an ellipsoid, a rectangular parallelepiped, or an elliptical column. (“For example, the inertial characteristics are also represented by a common geometric figure, such as a right parallelepiped having a uniform mass distribution, although specific partial member 21, 22 does not have to have the shape of a right parallelepiped and does not have to have a uniform mass distribution.” [0035-0036])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Kamoi to include the teachings of Marten in order to improve Kamoi by representing the load’s mass graphically in a simple manner, as taught by Marten [0014].
	Regarding Claim 12, Kamoi discloses:
wherein the display unit displays an image of the real robot acquired by a camera. (“…a display unit 19 for displaying an image of the real space containing the robot 11, in real time as the image is taken by the camera 18…” [0032])

(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamoi (US20170165841) in view of Marten (US20210268656) as applied to independent claim 9, and further in view of Wang (US20190202055).
Regarding Claim 13, neither Kamoi nor Marten explicitly disclose a transparent diplay unit that allows light to pass through the transparent display and the user views the real robot through the display. However, Wang explicitly discloses:
wherein the display unit is a transparent display that allows light to pass through the transparent display, and the user views the real robot through the transparent display. (" Mixed reality display 110 includes a screen 111 viewable by a user. Screen 111 is transparently structured to allow a user to view a real-world scene, which includes a plurality of physical objects. For example, screen 111 may be partially comprised of glass or clear plastic. Screen 111 is structured to superimpose a virtual scene on the user's view of the real-world scene.” [0010])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Kamoi and Marten to include the teachings of Wang in order to allow the user to visualize the real scene and the virtual scene at the same time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664